CONSULTING GROUP CAPITAL MARKETS FUNDS January 21, 2016 Westfield Capital Management Company, L.P. One Financial Center, 23rd Floor Boston, MA 02111 Attention: William A. Muggia Subject: Consulting Group Capital Markets Funds Amendment to Investment Advisory Agreement Dear Mr. Muggia: In connection with the Investment Advisory Agreement (the “Agreement”) dated October 28, 2009, and as amended from time to time, between Consulting Group Advisory Services LLC (the “Manager”) and Westfield Capital Management Company, L.P. (the “Adviser”) on behalf of the Consulting Group Capital Markets Fundsand in addition to those terms and conditions stated therein, the Manager and Adviser agree to the following: Effective as of February 22, 2016 (the “Effective Date”), Appendix A to the Agreement is hereby deleted and replaced in its entirety with the updated version of Appendix A attached hereto. Commencing as of the Effective Date, all references to the term “Agreement” shall mean the Agreement, as amended hereby. If the terms and conditions described above are in accordance with your understanding, kindly indicate your acceptance of this Amendment by signing and returning to us the enclosed copy. THE MANAGER THE ADVISER CONSULTING GROUP ADVISORY SERVICES LLC WESTFIELD CAPITAL MANAGEMENT COMPANY , L.P. By:/s/ Robert Garcia By:/s/ Kathryn Kearney Name:Robert Garcia Name:Kathryn Kearney Title:Co-Chief Operating Officer Title:CFO, CCO
